Order entered June 20, 2014




                                          In The
                                 <ltourt of ~peal~
                        jfiftb Jh~trict of ~exa~ at Jlalla~

                                   No. 05-13-01563-CR

                        TRACY REBECCA SIVERT, Appellant

                                            v.
                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F12-57787-M

                                         ORDER

      The Court GRANTS appellant's motion to accept corrected brief.

      We ORDER the Clerk of the Court to file the brief tendered as of June 20, 2014.


                                                   Is/   DAVID EVANS
                                                         JUSTICE